DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL publication “A Novel Thermodynamic Model and Temperature Control Method of Laser Soldering Systems” to Chen (hereinafter “Chen”) in view of US 2017/0157707 to Landon.
Regarding claims 1 and 7 Chen discloses a laser source that emits a laser beam (laser generator) to solder at a point (p. 3), the laser is adjusted for power (p. 7), a mirror and fiber optic system (p. 2), a temperature sensor that receives IR rays (IR thermometer) and sends an output signal (p. 4), a feedback controller (feedback controller) that receives the signal and sends the signal to the laser source to change the power (p. 4 and 6), a PID algorithm is used to detect error in the temperature and adjust power if the temperature/range is not accurate to a practical preset power (p. 6 and 7). Chen does not use lenses.
However, Landon uses focal lenses to magnify a laser beam [0183].

Regarding claim 2 Chen further discloses that the laser power is measured/metered and fedback to the controller to be adjusted (p. 7).
	Regarding claims 3-6 and 8-11, the art does not disclose a system nor steps that unclude a proportional calculation unit, integral calculation unit, and derivative calculation unit that multiply the error value, sum the error value at time points, multiplies by a gain, performs a differentiation, on the value, and multiplies the futher error value by another gain as claimed.
Response to Arguments
Applicant argues that the art does not disclose that the power mode claimed adjusts power according to a preset power instead of the accuracy of the temperature. The relevant claim language states that “the feedback controller … calculate[s] a predicted error value according to an error value between the detected temperature and the target temperature … [and] adjusts the power of the laser beam accordingly, so that the detected temperature can be substantially equal to the target temperature … [and] when the temperature falls outside of the first temperature range, the feedback controller controls the laser source power according to a preset power”. It appears that Chen discloses a feedback controller that controls laser power based on temperature at the bottom of p. 4. Additionally, Chen recognizes the temperature dependence on laser power (p. 9) and adjusts the laser power to preset values (equations on p. 7). The rejections are respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761